Citation Nr: 0532098	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for Remand: To obtain a medical opinion.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, the veteran was afforded a VA examination in 
December 2001 in connection with his claim for service 
connection for hypertension.  The December 2001 VA examiner 
did diagnose the veteran with hypertension; however, the 
Board notes that the examiner did not render an opinion as to 
whether the veteran's current hypertension is causally or 
etiologically related to his military service.  The examiner 
noted that the claims file was not available for review.

The veteran's service medical records show that he had 
elevated blood pressure at the time of his August 1972 
enlistment examination for which he was monitored for a 
period of five days.  His dental patient history also 
indicated that he had had high blood pressure, and in October 
1973, it was noted that the veteran had had elevated blood 
pressure for five years, and he was assessed as having 
possible hypertension.  In light of this history, the Board 
concludes that a medical opinion that addresses whether the 
veteran's current hypertension had its onset in service or 
was aggravated beyond its natural progression during military 
service is necessary to decide the claim in this case.  The 
examiner should render the opinion based on a complete review 
of the claims file.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the veteran's claims 
folder to the December 2001 VA examiner 
or, if he or she is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to likely 
time of onset and likelihood of 
aggravation during service of the 
veteran's hypertension.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records, and to render opinions on the 
following matters:

(a)  Given the findings noted on the 
August 1972 enlistment examination 
report as well as the findings noted 
during service, including in October 
1973 , the examiner should render an 
opinion on the likelihood (likely, at 
least as likely as not, unlikely) that 
the veteran's current hypertension 
preexisted his military service.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

(b)  If it is likely or at least as 
likely as not that hypertension 
preexisted service, the examiner should 
comment as to whether the disorder 
worsened in severity during service.  If 
so, he should indicate whether the 
increase in severity was consistent with 
the natural progression of the disease 
or whether the increase represented a 
permanent worsening or "aggravation" of 
the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  

(c)  If the veteran's current 
hypertension is unlikely to have 
preexisted his military service, the 
examiner is requested to indicate the 
likelihood (likely, at least as likely 
as not, unlikely) that the current 
hypertension had its onset in service or 
is related to his symptomatology in 
service or is otherwise causally or 
etiologically related to his military 
service.
 
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence. If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the veteran unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 

